Mr President,
Mr Secretary-General,
Distinguished Delegates,
Ladies and Gentlemen,
75 years ago, from the ashes of a global conflict that devastated nations and peoples, the birth of the Organization of the United Nations marked a new beginning for world history, founded on the shared values of freedom, peace and democracy.
Today we are faced with an equally dramatic reality, albeit caused by different, unprecedented evils. An invisible enemy has upended our lives and consolidated habits. It has caused victims and suffocated the world economy, forcing us to suspend our social relations and limit our freedoms.
The COVID-19 pandemic has indiscriminately plagued every region and people of the world, putting humanity, once again, to the test. This tragedy has changed us, but has also offered us the opportunity for a “new beginning” — that is up to us to seize: after these months of suffering, we look each other in the eye differently, calling on a new sense of reciprocity and renewed spirit of solidarity.
Italy was the first Country in Europe and in the West to have faced the emergency on a large-scale. Our Country has become the symbol of a collective effort — a human effort, before being a health or political one, later serving to benefit the entire international community.
In the most traumatic weeks of the emergency, Italy was able to see first-hand the support and friendship of the world community. Many were the demonstrations of solidarity and assistance and many, I wish to underscore, were the testaments to the strength, resilience and courage of my fellow citizens to whom, even in this General Assembly, I feel a duty to say “thank you” for the extraordinary responsibility you have shown.
Our Country has overcome, with determination, the most acute phase of the health emergency, building on the experience gained directly on the ground, on the front line, in hospital corridors and research laboratories. Efforts that we today wish to share in a reinvigorated multilateral system, with the United Nations at its core, to turn into reality the idea of a world fit to tackle the challenges posed by the pandemic.
From the very start, we proposed the constitution of an international alliance in the fight against COVID-19. This initiative has enabled us to mobilize, in record timing, more than €40 billion as the global response of the European Union to the crisis, in particular, to guarantee equal and universal access to a vaccine, diagnostics and therapeutics. Italy considers these to be global public goods, with the objective of leaving no one behind. We have endeavored in all of the main international fora and settings of world governance for a multilateral response in both the health and economic sectors, in the form of extraordinary measures.
The lesson that our national community has learned from this difficult experience is in all of its complexity — one very simple thing: that health is a common, inalienable good, and as such, it must be guaranteed for every woman and every man on the Planet.
Today I am proud not only that Italy, with its scientists, researchers and businesses, has taken on the mantle of some of the most advanced projects on vaccine research. I am particularly proud to say that our contribution and research will be a collective heritage — the vaccine will be made available to all peoples. We cannot afford to look to the future of our Planet and of our children with selfishness, ignoring the fact that healthcare risks becoming a luxury in too many parts of the world.
The hope of soon beating this pandemic should not coincide with the wish to return to our old notion of “normal”. We should want more, imagine and reinvent a different world — because our previous reality was not the best possible one; it was perfectible. The challenge for each and every one of us is to improve who we are: it is the life lesson that the pandemic has written on our agendas. Ignoring it, while turning the page without confronting it, would be an unforgiveable mistake.
The European Union understood the scope of the challenge: to rethink our world, make it more sustainable, greener, more digital, more inclusive. The “Next EU
Generation”, together with the measures of the European Central Bank, represents a historic opportunity to look to Europe as an indispensable guidepost of our global partnership for a new future.
Last week’s announcement by the President of the European Commission, Ursula von der Leyen, of a “Global Health Summit” to be held in Italy in 2021 — precisely during Italy’s G20 Presidency — is a testament to our determined commitment to deliver.
It will be a time for coordination but also a tangible demonstration of renewed multilateral cohesion, based on the pursuit of collective well-being. A decisive step toward the crucial role of international cooperation, in which we place our strongest hopes.
It is in this spirit that Italy now advances an approach inspired by the “ethics of vulnerability”, which calls on all members of the international community to assume their share of collective responsibility for “global public goods”, such as fundamental human rights, health, education, sustainability, social and institutional resilience.
Mr President,
We are well aware of the responsibility that, with the G20 Presidency, our Country will be vested with to lead global efforts. We especially cannot ignore the particular moment in history our global community is living, to which our work in this august Assembly will be added.
We firmly believe that the upcoming G20 in Italy can be an opportunity for a collective renewal, a time to solidify that sense of community that every nation nourished in the darkest hours of the pandemic. We can leverage the synergy and brother- and sisterhood necessary to transform the tragedy of what happened into an opportunity for rebirth and regeneration. We can imagine, together, a New Humanism that puts people front and center.
Italy’s agenda will focus on: People, Planet and Prosperity. We call them the three Ps. We wish to seize opportunities for change by fighting injustice and inequity, because a more equitable and inclusive society is not only more just; it is also more prosperous and, globally, more democratic.
Particular attention will be given to the “empowerment” of women, on small and medium enterprises, on precarious workers. Access to digital technology, which for too long has been a source of inequity, should become a driver for inclusive growth, offering opportunities to all.
These efforts fall within the two pillars of Agenda 2030 and the Paris Agreement. We will be promoting sustainable, inclusive and resilient growth. The pandemic has opened new horizons for strategies to fight climate change and for environmental protection.
We will need to work together so that our renewed ambitions regarding climate change are not disconnected from the promotion of investments and policies for socioeconomic recovery. The European “Green Deal” is now more than ever necessary to win this challenge of the green transition.
Safeguarding biodiversity, protecting the oceans, and reversing soil erosion represent essential variables in combating climate change. For this reason, they must all come together as part of the same, shared narrative. The momentous appointments of the “High-level Event on Climate Action” and the “Summit on Biodiversity”, will see us hard at work, at the sidelines of this Ministerial Week, to ensure a sustainable recovery.
Our partnership with the United Kingdom in organizing the 26th Conference of the Parties to the UN Framework Convention on Climate Change will reaffirm Italy’s role in this sphere. We will be particularly focused on increasing youth involvement in the debate on fighting climate change: the building of their world, the world of tomorrow, begins today. For this reason, we will be organizing — in the framework of the CoP26 — next year’s “Youth4 Climate” in Italy.
We wish to give a voice to youths and their proposals, understand their needs, build on the call that echoed in the past year throughout city squares across the globe. It is not simply about inclusivity and intergenerational justice — principles, which are, among others, enshrined in the Paris Agreement. For us, it is a moral imperative. In this spirit, Italy supports its Partner Countries, and in particular, those that need it the most, in building together a future resilient to climate change and efficient in its use of resources.
The society we want to rebuild in the aftermath of the pandemic must prioritize the promotion and protection of human dignity, in all of its forms, without distinction, without exclusion. To this end, Italy will continue to place at the center of its foreign policy action the protection of inalienable human rights in every international forum, starting with the mandate it is currently fulfilling — as tangible proof of our active commitment — in the Human Rights Council.
Our distinctive initiatives in this field are traditionally directed toward abolishing capital punishment. This year, an eighth resolution for a universal moratorium against the death penalty will be submitted to the General Assembly. I recall that the death penalty was abolished for the first time in world history in 1786, by the Grand Duchy of Tuscany. This sensitivity is part of our historic tradition. Indeed the first draft resolution for a universal moratorium was put forward precisely by Italy in 2007. This battle — I was saying — is our cultural heritage and national civic identity. It is our hope that the resolution rally an ever-greater consensus.
However, we will not be able to pursue the goal of a society founded on the respect of human rights if we do not prioritize the rights of women. The health crisis has shed an even brighter light on the vulnerability, discrimination, abuse and violence, which women still today endure throughout the world. By the same token, however, the crisis and emergency have also shined a light on their strength and their invaluable, irreplaceable role. This year we are celebrating an important anniversary: 25 years have passed since the fourth Beijing World Conference. This should be an opportunity to take stock of the successes, but also to forge ahead with more work that must be done to hold true to our shared commitments to realizing full, effective gender equality.
Mr President,
In many parts of the world, the pandemic has descended upon situations of conflict and severe crises, with potentially devastating consequences. This is why we have immediately supported the Appeal, launched by
Secretary-General Guterres in March for a “Global Ceasefire”.
Italy firmly believes that matters of peace and security should be tackled by way of prevention, mediation and consolidation of peace. Situations of conflict require a multi-dimensional approach comprising development, politics, culture, justice and human rights. We must give back primacy to politics, politics with a capital P, diplomacy, dialogue and — allow me to underscore, compelled by my legal background — international law over military options. We should do so not only to fulfill our natural aspirations toward peace, but because history — the most recent even more so than earlier chapters — shows that the recourse to arms is not sustainable nor lasting.
We thus stand without fail beside the United Nations in the promotion of stabilization processes, by investing all of our political capital, as well as by making a determined, concrete contribution to the SecretaryGeneral’s peacekeeping initiatives. This action responds to the widespread instability that, unfortunately, continues to afflict the entirety of the Greater Mediterranean, stretching east to Afghanistan and increasingly affecting directly the Sahel and the Horn of Africa in the south. Across this vast and complex region, Italy will continue to make a proactive and multidimensional contribution to peace, security and development.
Today we can look with hope to the timid but encouraging developments in the peace process in Libya. Its chances of success are tied to two factors: the respect of the Libyan people’s ownership of an inclusive solution and the essential mediation role of the UN. We must stop external interferences and meddling.
The ceasefire, despite its fragility, has finally reopened a space for intra- Libyan dialogue and the recent talks in Montreux send a strong signal that we must heed and protect. There is no better way to sustain peace than to show its advantages to the very peoples touched by the conflict. For this reason, the next step to take in Libya will be to allow for a resumption of oil production, throughout the Country, promoting an equitable management of resources to the benefit of the entire, and I mean entire, Libyan population.
The humanitarian initiatives that, through the invaluable work of UN agencies and Italy’s strong support, touch every part of the Country, must continue to be supported as they complement the path toward a political solution — the only solution that can guarantee lasting peace and stability for Libya.
Just over two weeks ago, I visited Lebanon, to personally bear testament to Italy’s solidarity to a people that — in the midst of a severe economic, political and health crisis — found itself grappling with the horrible tragedy that struck Beirut on 4 August. I also wished to encourage its institutions to continue to take heed of the Lebanese people’s demand for reforms that can no longer wait.
Italy immediately took to the front line in the collective effort, led by the United Nations, to overcome the current emergency and support future reconstruction. Italy will continue to do so, contributing to the stabilization efforts conducted by the UNIFIL mission currently under Italian command.
Among the negative effects the pandemic has caused in crisis areas is the worsening of the already dire vulnerabilities of migrants. Irregular migration flows are a global challenge, and as such, can be overcome only through a multilateral response of the international community. What is needed is action structured around the principles of solidarity and accountability, and founded on partnerships with the Countries of origin, transit and destination of flows.
We thus need collective action against the networks of traffickers of human beings. At the same time, we must nurture a long-term vision that starts with tracing back to the root causes of these movements. Italy, as a Country of entry into the European Union, is once again on the front line to support a change in perspective leading to a multilevel European governance based on genuine solidarity, and the development of secure channels for legal migration. Mr President,
We must ensure that the Organization fulfill its mandate in the best way possible, realizing the founding principles of its Charter, which are still today a vital point of reference for the international community, by rallying our efforts around the process of reform of the United Nations Security Council. We must make this process more democratic, more effective and more representative of the entire UN Membership.
The invisible enemy of today has yet to be defeated and is still causing victims and uncertainties. The pandemic has cast a light on our weaknesses, but also on our strength as an international community.
It has taught us that only together can we turn this dark page. It is, once again, time to embark on a new journey. It is time for courage; time for vision, as it was 75 years ago. Let us all, therefore, renew our commitment to work together to build the future of our children.
Thank you.